Title: John Adams to William Bingham, 10 February 1784
From: Adams, John
To: Bingham, William


        
          Sir
          The Hague Feb. 10. 1784.
        
        Since my Arrival at this Place and indeed Since I left London I have heard no News of Mr Jay. will you be so good as to inform me, where he is and what is the State of his Health. As soon as I hear of his Return to Paris I shall have occasion to write to him, perhaps before.— This Place is So out of the Way of all Letters from America, that it will not be expected there, that I am here, So that I shall know nothing for a long time, but what my Friends in London and Paris may please to communicate. Pray how is the Ministry arranged? Is Mr Pitt to hold his Ground? I interest myself much in the Success of that great youth: But I fear his Health will fail him: Such Emminence at his Age, is never acquired, but by Exertions in study, which neither a young Mind nor Body can bear. I have known Several Such Characters, but none of them ever reached thirty. For Gods sake, however dont tell any Body, that I am prophecying Mr Pitts death: I had rather it Should be thought that I pray for his long Life as I really do.
        With &c
      